 
Exhibit 10.3
 
Amended and Restated UTG, Inc. Employee and Director Stock Purchase Plan
 
COMMON STOCK
(no par value)
 
Background
 
The United Trust Group, Inc. Employee and Director Stock Purchase Plan (the
“Initial Plan”), was approved by the board of directors of United Trust Group,
Inc. (“United”), on March 26, 2002, and was approved by the shareholders of
United on June 11, 2002.  On July 1, 2005, United was merged into UTG, Inc., a
Delaware corporation.  The purpose of the merger was to effect a reincorporation
of United as a Delaware corporation.  The board of directors of UTG, Inc. now
desires to adopt this Restated UTG, Inc. Employee and Director Stock Purchase
Plan (the “Restated Plan”) in order to reflect UTG, Inc. as the successor by
merger to United.  The Restated Plan is set forth in its entirety as follows:
 
We desire to offer employees and directors of UTG, Inc. and its subsidiaries the
opportunity to invest in shares of our common stock.  This document describes
the plan we have established under which employees and directors may purchase
shares of UTG, Inc. common stock. 
 
Investing in shares under the plan is not without risks.  The price at which
shares are being offered under this plan is not based on market price, and
employees and directors investing in shares under the plan will be required to
execute a stock restriction agreement.  The stock restriction agreement imposes
significant restrictions on the transferability of shares, and fixes the price
at which a participant in the plan may be required to sell shares back to UTG,
Inc. based on the change in the book value of the shares, not market value.
 
A note about UTG, Inc.
 
UTG, Inc. is a publicly-held company that files reports with the Securities and
Exchange Commission pursuant to the Securities Exchange Act of 1934.  The common
stock United Trust Group, Inc., the predecessor of UTG, Inc., was formerly
traded on the Nasdaq Small Cap Stock Market.  Effective December 31, 2001, we
voluntarily de-listed the shares of United Trust Group, Inc. from Nasdaq. 
Shares of UTG, Inc. are now traded sporadically in the over-the-counter market. 
 
Jesse Correll, and his affiliates and associates own a majority of our
outstanding shares of common stock.
 
How many shares may be issued under the plan
 
The board of directors has authorized the issuance of a total of 400,000 shares
of common stock pursuant to this plan.  The number of shares authorized to be
issued under the plan will be subject to adjustment proportionately if there is
a stock dividend, stock split or similar recapitalization event resulting in a
change in shares of UTG, Inc.
 
How the plan operates
 
            Annual offering of shares.  Eligible employees and directors of UTG,
Inc. and its subsidiaries may be offered the opportunity to purchase a limited
amount of shares of UTG, Inc. under the plan annually.  Each annual offering, if
made, will remain open for a period of 30 days, during which directors and
eligible employees selected by our board of directors may elect to purchase
shares of UTG, Inc. under the plan.  An election to purchase shares will not be
valid unless the employee/director meets the eligibility requirements to
participate in the plan and, prior to the end of the offering period,
 
(1)    the employee/director delivers to UTG, Inc. a signed, completed
subscription agreement, in the form attached as Exhibit A, together with payment
in full of the purchase price of the shares, and
(2)    the employee/director signs and delivers to UTG, Inc. a stock restriction
agreement, in the form attached as Exhibit B.
 
            Limit on number of shares that may be purchased annually.  The board
of directors of UTG, Inc. shall have discretion to determine the number of
shares to be offered in any annual offering subject to the limitations in this
plan and to determine the number of shares, if any, to be offered to each
director or eligible employee in an annual offering under the plan.  No
fractional shares will be issued, and any fractions will be rounded down to the
next whole number. 
 
            Closing of annual offering.  The closing of an annual offering will
occur within 5 business days following the end of the annual offering period. 
At that time, certificates representing the shares purchased by a participating
employee in an annual offering will be issued, in the name of the participating
employee, and, if there has been an oversubscription, any excess funds received
will be returned, by check, to participating employees (without interest).  
 
            Timing of annual offerings.  The board of directors of UTG, Inc.
will determine if and when annual offerings of shares under the plan will be
made. 
 
            Price of shares in an annual offering. The price at which shares
will be offered in the first annual offering has been arbitrarily set at $12.00
per share. At each annual offering thereafter, the board of directors of UTG,
Inc. will fix the price at which shares will be offered under the plan at the
time it authorizes the annual offering.  In any case, the price at which shares
will be offered under the plan will not be less than 100% of the fair market
value of shares of UTG, Inc. at the time the offering is authorized by the UTG,
Inc. board of directors.
 
Eligibility requirements for participants
 
The board of directors of UTG, Inc. shall have discretion to select the
directors and eligible employees who will be extended the opportunity to
purchase shares in any annual offering under the plan. Only individual employees
of UTG, Inc. or its subsidiaries who either (1) serve as directors of UTG, Inc.
or its subsidiaries or (2) have been employed full-time by UTG, Inc. or its
subsidiaries for at least 1 year at the time of an offering of shares under the
plan are eligible to participate and purchase shares in that offering under the
plan.  Any person serving as a director of UTG, Inc. or any of its subsidiaries
at the time of an offering of shares under the plan is eligible to participate
and purchase shares in that offering under the plan.
 
The board of directors of UTG, Inc. may refuse to issue any shares to a person
if it determines, in good faith, that the foregoing eligibility requirement was
not met either during the annual offering period and at the time of the closing
of the offering.  Independent contractors and other individuals who are not
employees or directors are not eligible to participate in the plan.
 
The employment relationship will be treated as continuing intact while an
employee is on sick leave or other bona fide leave of absence for a period not
to exceed 90 days.  Where the period of leave exceeds 90 days, the employment
relationship will be deemed terminated on the 91st day of such leave.
 
The opportunity to participate in the plan is personal to eligible employees and
directors selected by the board of directors.  No right with regard to
participation in the plan or right to purchase and receive shares of UTG, Inc.
under the plan may be assigned, transferred, pledged or otherwise disposed of in
any way by a participating employee or director.  Any such attempted assignment,
transfer, pledge, or other disposition will be without effect.  An eligible
employee’s or director’s right to purchase shares under the plan may be
exercised only during the employee’s or director’s lifetime.
 
A participating employee or director will have no interest in, or rights to, any
shares under the plan until the certificate represented shares purchased by that
participating employee has been issued. 
 
Who administers the plan
 
The plan is administered by the board of directors of UTG, Inc. The board of
directors of UTG, Inc. has full power and authority to construe, interpret and
administer the plan and may adopt rules and regulations for carrying out the
plan.  The board of directors may make arrangements for individuals or
organizations to assist in the administration of the plan.  Decisions made by
the board of directors of UTG, Inc. in the administration of the plan are final
and binding absent manifest error.
 
Conditions of the plan
 
It is a condition of any offer of shares under this plan that the offer and sale
of the shares are either exempt from the registration requirements imposed under
the Securities Act of 1933 and applicable state securities laws or are duly
registered in compliance with such registration requirements, and will be
administered accordingly.  UTG, Inc. will not be obligated to offer or issue any
shares under this plan if it determines, in good faith, that the offering or
issuance of such sale violates any law.
 
Until the shareholders of UTG, Inc. approve the participation of directors in
the plan, directors of UTG, Inc. will not be entitled to participate in the
plan, or in any offering under the plan, unless they are otherwise entitled to
participate in the plan as eligible employees of UTG, Inc. and its subsidiaries.
 
Transfer restrictions
 
Shares issued under the Plan shall be subject to the restrictions on
transferability contained in the stock restriction agreement and applicable
restrictions under federal and state securities laws. 
 
Amendment and termination of the plan
 
The plan may be amended or terminated by the board of directors of UTG, Inc. at
any time. 
 
Construction of plan
 
This plan shall be governed by the laws of Delaware.
 
No provision of this plan shall be construed as giving any person any right he
would not otherwise have to become or remain an employee of UTG, Inc. or any of
its subsidiaries or any other right not expressly created by such provision.
 
No provision of this plan shall be construed as requiring Jesse Correll or any
of his associates or affiliates to acquire or retain ownership of shares of UTG,
Inc., or restrict in any way the issuance of shares of UTG, Inc. or the transfer
of ownership or control of shares of any of UTG, Inc. or any of its
subsidiaries.
 
This plan is not intended to qualify as an “employee stock purchase plan” under
Section 423 of the Internal Revenue Code.
 
 
Date the Initial Plan was approved by the board of directors of United Trust
Group, Inc.: March 26, 2002
 
Date the Initial Plan was approved by the shareholders of United Trust Group,
Inc.: June 11, 2002
 
Date the Restated Plan was approved by the board of directors of UTG, Inc.:
December 6, 2006
 
 
                                  UTG, INC.
 
 
                                By _____________________________
 
                                Title ___________________________
 

Exhibit A
 
Subscription Agreement
This Subscription Agreement is being delivered by the undersigned to UTG, Inc.
(the “Company”) to purchase shares of Common Stock of the Company that are being
offered to me pursuant to the Restated UTG, Inc. Employee and Director Stock
Purchase Plan (the “Plan”).  I accept the Company’s offer and agree to purchase
shares of Common Stock of the Company in the offering pursuant to the Plan as
follows:
 
Number of shares being purchased:  ________________________
 
Price:  $____________ per share ($__________________ in the aggregate)
 
Manner of payment:  
____________________________________________________________
 
Please register the shares I am acquiring in my name (as printed below) at the
following address:
 
_____________________________________________________________________________
[insert the address that will be used for the Company’s shareholders’ list]
Accompanying this notice is the Restated Stock Restriction and Buy-Sell
Agreement which I have executed and join in as a Shareholder of the Company.
I agree and confirm that:
·         I have received and read the Plan and agree to be bound by the terms
and conditions contained in the Plan and in the Restated Stock Restriction and
Buy-Sell Agreement.
·         I have received a copy of the Prospectus relating to the shares being
offered under the Plan, and the most recent annual report and annual meeting
proxy materials of the Company.
·         I understand that the transferability of the shares I am acquiring is
subject to restrictions under the Restated Stock Restriction and Buy-Sell
Agreement. 
·         I agree that the certificates representing all shares of Common Stock
acquired under the Plan will bear a legend providing notice that such shares are
restricted and bound by the terms and conditions of the Restated Stock
Restriction and Buy-Sell Agreement, as in effect from time to time.
The foregoing agreements, commitments and obligations are being made by and on
behalf of and shall be binding on me and my heirs, legatees and legal
representatives and any transferee with respect to all shares of Common Stock
acquired pursuant to the Plan (or any shares of Common Stock issued pursuant to
a stock dividend or stock split thereon or any securities issued in lieu thereof
or in substitution or exchange therefor).
This Subscription Agreement is being executed and delivered to the Company on
_____________________
          [insert date]
 
                                                                                   
____________________________________
                                    [signature]
 
                                                                                   
____________________________________
                                    [printed name]
 

UTG, Inc.
Amended and Restated Stock Restriction And Buy-Sell Agreement
 
United Trust Group, Inc. ("United") adopted the United Trust Group, Inc. Stock
Restriction and Buy-Sell Agreement (the “Initial Agreement”) effective November
1, 2002.  The Initial Agreement was amended and restated effective September 18,
2003 (the “Amended and Restated Agreement”).  On July 1, 2005, United was merged
into UTG, Inc., a Delaware corporation (the “Company”).  The purpose of the
merger was to effect a reincorporation of United as a Delaware corporation.  The
board of directors of the Company now desires to restate the Amended and
Restated Agreement in order to reflect UTG, Inc. as the successor by merger to
United.  The Restated Stock Restriction and Buy-Sell Agreement is set forth in
its entirety as follows:
 
This Restated Stock Restriction and Buy-Sell Agreement (“Agreement”), dated
January 24, 2007, is made and entered into by and among UTG, Inc., a Delaware
corporation (the “Holding Company”), and the undersigned shareholders of the
Holding Company (individually a “Shareholder” and, collectively, the
“Shareholders”).
 
Background
 
The Holding Company has adopted the Restated UTG, Inc. Employee and Director
Stock Purchase Plan (the “Plan”) pursuant to which certain employees and
directors of the Holding Company and its subsidiaries have been afforded the
opportunity to purchase shares of common stock of the Holding Company.  Each of
the Shareholders is executing this Agreement concurrently with the purchase of
shares pursuant to the Plan.  As a condition to their participation in, and
purchase of shares under, the Plan, the Shareholders are obligated to enter into
this Agreement imposing certain restrictions and obligations on themselves and
any shares of common stock of the Holding Company now or hereafter issued to
them pursuant to the Plan (the “Shares”).  As used in this Agreement, the term
“participant” refers to an employee or director of the Holding Company who
purchases Shares from the Holding Company pursuant to the Plan.
 
Now, therefore, in consideration of the premises and the mutual covenants
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Holding Company and the
Shareholders agree as follows:
 
1.   Restriction on Stock.  Except as otherwise provided in this Agreement, no
Shareholder shall sell, transfer or otherwise dispose of (whether voluntarily or
involuntarily or by operation of law) or agree or commit to sell, transfer, or
otherwise dispose of all or any part of the Shares owned by the Shareholder
without complying with the terms of this Agreement.
2.   Permitted Transfers and Sales of Shares.
a.         Any Shareholder may transfer all or any part of the Shares owned by
such Shareholder by gift to or for the benefit of the Shareholder, the
Shareholder’s spouse, or the Shareholder’s children.  The transferee shall
receive, hold, and/or own such Shares subject to the terms of this Agreement and
the obligations hereunder of the transferor Shareholder.
 
b.         Any Shareholder may pledge, mortgage or otherwise encumber the Shares
owned by such Shareholder; provided, however, that this Agreement shall be
binding upon the person in whose favor the Shareholder pledges, mortgages or
otherwise encumbers any or all of such Shares, and the pledgee shall receive,
hold, and/or own such Shares subject to the terms of this Agreement and the
obligations hereunder of the pledgor Shareholder.  Notwithstanding the
provisions of this Paragraph 2.b., any Shareholder may pledge, mortgage or
otherwise encumber any or all of the Shares owned by them for the purpose of
securing a loan or loans on behalf of the Holding Company or any affiliate of
the Holding Company, and the pledgee of any such Shares shall receive, hold,
and/or own such Shares free of the terms and restrictions contained in this
Agreement and free of any obligations hereunder imposed on any Shareholder or
any other person.  For purposes of this Agreement, an “affiliate” shall mean any
entity which is controlled by the Holding Company or by Jesse Correll, either
individually or collectively.
 
c.         Any Shareholder may sell, at any time, all or a portion of the Shares
owned by such Shareholder in accordance with the provisions of this Paragraph
2.c. or Paragraph 2.d. below. 
 
i.          Such Shares must first be offered for sale to the Holding Company,
and, within ten days of its receipt of such offer, the Holding Company
(or its designee) shall purchase such Shares, at the price and in the manner
provided in Paragraph 4; provided, however, that the selling
Shareholder shall sell to the Holding Company not less than the lesser of:
 
(1)        all of the Shares then owned by such Shareholder; or
(2)        that number of Shares whose fair value as determined in accordance
with Paragraph 4 is at least $1,000.
 
ii.          If the Holding Company (or its designee) is unable to purchase all
of the Shares to be sold, then the remaining Shareholders will have a
ten day option to purchase such Shares (or the remainder of such Shares if the
Holding Company purchases less than all of the Shares offered for
sale).  All Shareholders who exercise their options to purchase such Shares may
purchase an amount of such Shares equal to the percentage of
Shares they own of the total number of Shares owned by all of the Shareholders
exercising their options, at the price and in the manner provided
in Paragraph 4.
 
iii.         If all or any part of the Shares of the selling Shareholder are not
purchased by the Holding Company or the remaining Shareholders, or both, in
accordance with the provisions of this Paragraph 2.c, then the selling
Shareholder shall be free to sell all, but not less than all, of the Shares not
purchased by Holding Company or the remaining Shareholders, for a period of 90
days from the expiration of the option of the remaining Shareholders; provided,
however, that at the end of such 90-day period, all restrictions imposed by this
Agreement shall again be applicable.
 
d.         Any Shareholder may sell, donate or otherwise transfer, at any time,
all or a portion of the Shares owned by such Shareholder with the prior consent
and approval of the board of directors of the Holding Company.  In considering
any request by a Shareholder pursuant to this Paragraph 2.d., the board of
directors shall not be deemed to be under any obligation to consent to or
approve of such request and may condition its consent and approval on such terms
and conditions as the board of directors of the Holding Company deems
appropriate, in the exercise of its discretion.
 
3.   Events Triggering Holding Company’s Right to Reacquire Shares. 
a.         Upon the death of any Shareholder, or the termination of any
Shareholder’s employment with or service as a director of the Holding Company or
any affiliate of the Holding Company (whether by reason of retirement,
disability or voluntary or involuntary termination of employment, with or
without cause), the Holding Company (or its designee) shall, at its option, have
the right to purchase, and in the event of the exercise of such option, the
Shareholder, or his or her personal representative, spouse and/or children, as
the case may be, shall be required to sell, all or any part of such Shares:
 
i.          then held by such Shareholder; or
 
ii.          which were transferred by such Shareholder to or for the benefit of
such Shareholder or his or her spouse or children in accordance with the terms
of Paragraph 2.a of this Agreement; or
 
iii.         which were transferred to such Shareholder’s spouse in accordance
with the terms of a decree of divorce.
 
b.         Upon a non-employee, non-director Shareholder’s divorce from the
participant in the Plan from whom such Shareholder has acquired Shares, the
Holding Company shall, at its option, have the right to purchase, and, in the
event of the exercise of such option, the Shareholder shall be required to sell,
all or any part of such Shares then held by such Shareholder, and, at the
discretion of the board of directors of the Holding Company, any Shares which
were transferred by such non-employee, non-director Shareholder to his or her
children in accordance with Paragraph 2.a.
 
c.         Such purchase by the Holding Company upon the exercise of its options
to purchase granted under Paragraph 3.a or 3.b above shall be at the price and
in the manner provided in Paragraph 4 of this Agreement and shall take place
within 90 days of such Shareholder’s death or termination of employment or the
entry of a decree of divorce.
 
d          If all or any part of the Shares of the selling Shareholder (or his
or her personal representative, spouse and/or children who are obligated to sell
such Shares, as the case may be) are not purchased by the Holding Company in
accordance with the provisions of this Paragraph 3, then the selling Shareholder
(or his or her personal representative, spouse and/or children, as the case may
be) shall be free to sell all, but not less than all, of the Shares not
purchased by Holding Company for a period of 90 days from the expiration of the
90-day period set forth in Paragraph 3.c; provided, however, that at the end of
such 90-day period, all restrictions imposed by this Agreement shall again be
applicable.
 
4.   Purchase Price and Terms of Purchase.  The purchase price for any Shares
purchased pursuant to this Agreement shall be, on a per Share basis, equal to
the sum of (i) the original purchase price(s) paid to acquire such Shares from
the Holding Company at the time they were sold pursuant to the Plan and (ii) the
consolidated statutory net earnings (loss) per Share of such Shares during the
period from the end of the month next preceding the month in which such Shares
were acquired pursuant to the Plan to the end of the month next preceding the
month in which the closing of such purchase occurs.  The consolidated statutory
net earnings per Share shall be computed as the net income of the Holding
Company and its subsidiaries on a consolidated basis in accordance with
statutory accounting principles applicable to insurance companies, as computed
by the Holding Company, except that earnings of insurance companies or block of
business acquired after the original plan date, November 1, 2002, shall be
adjusted to reflect the amortization of intangibles established at the time of
acquisition in accordance with generally accepted accounting principles (GAAP),
less any dividends paid to shareholders. The calculation of net earnings per
Share shall be performed on a monthly basis using the number of common shares of
the Holding Company outstanding as of the end of the reporting period. The
purchase price for any Shares purchased hereunder shall be paid in cash within
60 days from the date of purchase subject to the receipt of any required
regulatory approvals as provided in Paragraph 6 of this Agreement.
5.   Tag-along Rights.  If, during the term of this Agreement, Jesse Correll and
his affiliates sell, in one or a series of related transactions, more than 50%
of the then outstanding shares of common stock of the Holding Company to any
third party who is not an affiliate of Jesse Correll, then all of the
Shareholders will be given the opportunity to sell their Shares either to such
third party or to the Holding Company on the same terms and conditions as Jesse
Correll and his affiliates. 
6.   Regulatory Approvals.  Should any regulatory approvals be required in
connection with the purchase of any Shares provided for in this Agreement, the
Shares and the purchase price therefor shall be escrowed pending receipt of such
approvals.  Interest on the purchase price placed in escrow shall accrue to the
benefit of the selling Shareholder regardless of whether the sale ultimately
takes place.  Notwithstanding the necessity of obtaining any regulatory
approval, the sale of any Shares hereunder must close, if at all, within 150
days from the date the Shares were first offered for sale or the date of death,
termination of employment or divorce of a selling Shareholder.
7.   Endorsement on Stock Certificates.  All stock certificates representing the
Shares of the Holding Company shall contain the following legend:
“The shares represented by this certificate may not be transferred except in
accordance with the terms contained in a certain Restated Stock Restriction and
Buy-Sell Agreement dated as of January 24, 2007.  Transfers in violation of that
Agreement are void.  A copy of that Agreement may be obtained from UTG, Inc.”
8.   Notice. Any notice required or permitted under this Agreement shall be in
writing, shall be delivered to the residence or principal place of business of
the intended recipient as noted on the stock record books of the Holding
Company, by either registered mail, overnight courier service or hand delivery,
and shall be deemed received the third business day after such notice is
deposited in the U.S. mail, postage prepaid the next business day after deposit
with an overnight courier service or the date of hand delivery.
9.   Binding Effect.  This Agreement shall be binding on the parties hereto,
their successors, assigns, estates and heirs, and on any transferee of Shares of
the Holding Company.  As a condition of any transfer of Shares, including any
transfer on the books of the Holding Company and the issuance of certificates
representing such Shares, the transfer must be made in accordance with this
Agreement and the transferee of such Shares shall execute and become a party to
this Agreement.  Any attempt to transfer Shares or to assign rights and
obligations under this Agreement, whether voluntarily or by operation of law,
shall be void and shall not be binding on the Holding Company or its
Shareholders unless done in accordance with the terms of this Agreement.
10. Other Shareholders.  The Holding Company may issue additional Shares
pursuant to the Plan for such consideration as may be determined by the Board of
Directors of the Holding Company.  The Holding Company agrees that no such
Shares shall be issued pursuant to the Plan except upon agreement by the
purchaser thereof to become a party to and be bound by the provisions of this
Agreement by executing this Agreement in the spaces provided below.  From and
after the date of issuance of such Shares, the purchaser thereof shall, for all
purposes, be deemed to be a Shareholder as that term is used in this Agreement.
11. Amendments and Waivers.  This Agreement may be amended or modified only by
an instrument in writing signed by the Holding Company and the holders of a
majority of the outstanding Shares that are subject to this Agreement, and any
provision of this Agreement may be waived by the board of directors of the
Holding Company; provided, however, that no such amendment, modification or
waiver shall, unless by an instrument signed by the Holding Company and all of
the Shareholders [i] differ in effect on any Shareholder in a material and
adverse manner from the effect of such amendment, modification or waiver on the
holders of a majority of the Shares, [ii] create any additional obligation for a
Shareholder without creating similar obligations on the other Shareholders
without the prior written consent of the Shareholder so affected, or [iii] alter
the terms of Paragraph 5 of this Agreement.
12. Termination of Agreement.  This Agreement may be voluntarily terminated by
the affirmative vote of at least two-thirds of the outstanding Shares.  This
Agreement will automatically terminate if Jesse Correll and his affiliates sell
substantially all of their shares of common stock of the Holding Company and all
Shareholders have had the same opportunity to sell their Shares as provided for
in Paragraph 5.
13. Counterparts.  This Agreement may be executed in counterparts, all of which
taken together shall constitute one and the same agreement.
14. Retroactive Effect; Status of Initial Agreement.  This Agreement shall be
binding upon each Shareholder who becomes a signatory to this Agreement and
shall supersede the Initial Agreement with respect to all shares of common stock
of the Holding Company issued to such Shareholder under the Plan.  The Initial
Agreement shall remain in full force and effect with respect to any participant
who is a signatory to the Initial Agreement who does not become a signatory to
this Agreement.  In the event all participants who are signatories to the
Initial Agreement become signatories to this Agreement, the Initial Agreement
shall terminate and no longer be of any effect.  The failure of any such
participant to become a signatory to this Agreement shall not affect the
validity or enforceability of this Agreement against any signatory to this
Agreement.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.
 
                                UTG, INC.
 
 
                                By _____________________________
 
                                Title ___________________________
 

UTG, Inc.
Restated Stock Restriction And Buy-Sell Agreement
 
The undersigned does hereby execute and become a party to the UTG, Inc. Restated
Stock Restriction and Buy-Sell Agreement dated as of ________________, 2007.
 
_______________________________
Shareholder Signature
Printed
Name:  ________________________
Date:  ________________________
 
 
 



--------------------------------------------------------------------------------

 